                                                                           Page 1 of 2

                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION


JEFFREY D. HALCOMB,
              Petitioner,
v.                                             CASE NO. 5:17-cv-218-MCR/MJF
SECRETARY FLORIDA DEPARTMENT
OF CORRECTIONS,
              Respondent.
                                           /

                                  O R D E R

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated January 30, 2019. ECF No. 25. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of all timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
                                                                       Page 2 of 2

      2.     The Petition filed under 28 U.S.C. § 2254, ECF No. 1, is DISMISSED

without prejudice for failure to exhaust state remedies.

      3.     The Clerk of Court is directed to close the case file.

      DONE AND ORDERED this 4th day of March 2019.




                                         s/   M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




5:17-cv-218-MCR/MJF
